          Case 3:19-cv-01183-KAD Document 7-2 Filed 08/01/19 Page 1 of 1




From: Mensah, Joseph
Sent: Tuesday, August 7, 2018 8:57:35 PM
To: Olapade, Habib
Subject: Reaching Out

Habib,

I hope FIP and the campaign event that followed went well. I regret that we had to meet for
the first time under such tense circumstances, but I am reaching out to offer myself as a
source of support. Community and inclusion are the central tenets of my personal and
professional life and I care deeply about your concerns. If you need someone to talk to,
whether about this topic or otherwise, do not hesitate to reach out to me at any time.

Sincerely,

Joseph Mensah
Assistant Director of Student Affairs for Diversity and Inclusion


From: Olapade, Habib

Sent: Tuesday, August 7, 2018 9:05:11 PM

To: Mensah, Joseph

Subject: Re: Reaching Out

Joseph,



Thanks! I'm quite busy at the moment so I'm afraid I will not be able to converse further -
but thank you for the message. I have no doubt that Dean Cosgrove did her best with
the situation and, in all honesty, I was trying to maintain the peace by handling matters
privately instead of publicly. I'm sure this matter will resolve itself rather soon. Give her my
best and have a lovely evening.



Best,



Habib
